Froessel, J.
(dissenting). I dissent and vote to reverse. There was no discussion about arbitration at the.time the so-called oral agreements were made. Therefore, the “ Acknowledgments of Orders ” containing an arbitration clause were not true confirmations or acknowledgments of the agreements but rather counteroffers adding a provision for arbitration. Only one of said counteroffers was accepted. I do not see how the signing of that one “ Acknowledgment of Order ” was an agreement to arbitrate two entirely separate and distinct agreements, nor how the retention of the latter for two or three days under the circumstances disclosed by this record authorizes us to hold that there was an agreement to arbitrate them.
Lewis, Oh. J., Conway, Dye and Fuld, JJ., concur with Desmond, J.; Froessel, J., dissents in memorandum in which Van Voorhis, J., concurs.
Order affirmed.